DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  The title should be changed to “Tire Brake”;
The phrase “break” or “breaks” appears throughout the specification and should be changed accordingly; 
Paragraphs 6, 7, 8, 28, 30 and 31 (see publication) should begin with capitalized words.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the middle" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the upper half screw rod" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the lower half screw rod" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 lines 11 and 13, it is unclear if the recitation “a rotating bolt sleeve” is intended to reference the previously recited rotating bolt sleeve, or another rotating bolt sleeve.  Each rotating bolt sleeve should be individually identified.  
Claim 4 recites the limitation "the back" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the space" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 4 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).   The claims recites “a thumb” and “an index finger”.  Each of these are part of a human person.
Allowable Subject Matter
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:   The prior art of record fails to anticipate or render obvious a tire brake comprising a front and rear end face of the lower bearing bracket and the upper bearing bracket connected to an arc-shaped support piece through a first rotating bolt sleeve, a front and rear end face of the central shaft connected to a lateral support piece through a second rotating bolt sleeve, and a middle portion of the lateral support piece and a bottom end of the arc-shaped support piece flexibly connected through a third rotating bolt sleeve.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  McGee, Fox, Jackson, Christian, Trowbridge, Garceau, Searer et al., Tallman et al., Few, Lu and Lv each teach a tire brake. 
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
May 17, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657